                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-1930-WJM-STV

ERIC ST. GEORGE,

       Plaintiff,

v.

CITY OF LAKEWOOD, COLORADO;
DEVON TRIMMER, a/k/a DEVON MYERS;
JASON MAINES;
JEFF LARSON; and
DAN McCASKY,

       Defendants.


     ORDER ADOPTING AS MODIFIED MAY 13, 2019 RECOMMENDATION OF
     MAGISTRATE JUDGE GRANTING DEFENDANTS’ MOTION TO DISMISS


       This matter is before the Court on United States Magistrate Judge Scott T.

Varholak’s Recommendation dated May 13, 2019 (the “Recommendation”; ECF

No. 62), which recommended that this Court grant Defendants’ Motion to Dismiss (ECF

No. 30). The Recommendation is incorporated herein by reference. See 28 U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(b). Plaintiff Eric St. George (“St. George” or

“Plaintiff”) filed an Objection to the Recommendation (“Objection”; ECF No. 63), to

which Defendants responded (ECF No. 64).

       For the reasons set forth below, the Recommendation is adopted as modified,

St. George’s Objection is overruled, and Defendants’ Motion to Dismiss is granted.
                                   I. LEGAL STANDARD

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. 2121 East 30th St., 73 F.3d 1057, 1059–60 (10th Cir. 1996).

An objection is sufficiently specific if it “enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.” Id.

at 1059. In conducting its review, “[t]he district judge may accept, reject, or modify the

[recommendation]; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3). Here, St. George filed a timely objection to

the Recommendation. (ECF No. 63.) See also Price v. Philpot, 420 F.3d 1158,

1163–67 (10th Cir. 2005) (discussing the prison mailbox rule). Therefore, the Court

reviews the issues before it de novo, except where otherwise noted.

       In considering the Recommendation, the Court is also mindful of St. George’s

pro se status, and accordingly, reads his pleadings and filings liberally. Haines v.

Kerner, 404 U.S. 519, 520–21 (1972); Trackwell v. United States, 472 F.3d 1242, 1243

(10th Cir. 2007). The Court, however, cannot act as advocate for St. George, who must

still comply with the fundamental requirements of the Federal Rules of Civil Procedure.

See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991); see also Ledbetter v. City of

Topeka, 318 F.3d 1183, 1188 (10th Cir. 2003).




                                               2
                                        II. BACKGROUND

       The following factual summary is drawn from St. George’s Affidavit (“Affidavit”;

ECF No. 14-2) that he submitted with his Third Amended Complaint (ECF No. 14-1).1

The Court assumes the allegations contained in the Affidavit to be true for the purpose

of deciding the Motion to Dismiss. Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007).

       The events that give rise to this lawsuit began on July 31, 2016. (¶ 1.) 2 That

evening, St. George browsed a website “known for advertising prostitutes and sex

workers,” and ordered the services of an escort. (¶¶ 1–3.) At approximately 9:00 p.m.,

the escort arrived at St. George’s residence in Lakewood, Colorado. (¶ 2.) Based upon

the advertised price of $220 for one hour of service, St. George had placed $220 in

cash on his kitchen counter, which the escort took upon her arrival. (¶ 3.)

       After performing 30 minutes of the one-hour service, the escort announced her

intent to leave. (¶ 6.) St. George demanded his money back but did not “‘grab her’ or

physically restrain her in any way.” (Id.) The escort refused to return the money and

pushed St. George as she exited the residence. (Id.) Fearing that he was being

robbed and that the escort “had a pimp or a bouncer” waiting outside, St. George

       1
          St. George’s Third Amended Complaint is a morass of claims but very few factual
allegations. (See generally ECF No. 14-1; see also ECF No. 54 at 3 (“Plaintiff concedes that
his Third Amended Complaint is a ‘quagmire of claims.’”).) The few factual allegations
contained in the Third Amended Complaint are presented in a particularly disjointed manner,
such that the Court would be unable to decipher the background underlying this lawsuit by
solely looking to that filing. (See generally ECF No. 14-1.) The Affidavit, on the other hand,
presents St. George’s factual allegations in a much more clear and thorough manner.
(Compare ECF No. 14-2, with ECF No. 14-1.) As a result, the Court derives the following
factual summary from St. George’s Affidavit.
       2
           All “¶” citations, without more, are to the Affidavit (ECF No. 14-2).

                                                   3
grabbed a small handgun from his pants on the floor and pursued the escort. (¶¶ 7–9

(internal quotation marks omitted).) When she was within feet of her vehicle, the escort

turned to confront St. George with a can of mace. (¶ 9.) St. George “raised his arm

overheard [and] fired on[e] round up into the air, warning away [the escort’s] imminent

attack.” (Id.) St. George then lowered his arm and took aim at the escort, but did not

fire. (¶¶ 9–11.) The escort fled and St. George proceeded “to a local restaurant for

dinner and drinks.” (¶¶ 9, 12.)

       At 10:09 p.m., approximately twenty minutes after St. George fired his handgun,

the escort contacted the Lakewood Police Department (“LPD”) to report that St. George

had “made illicit sexual contact” with her and had fired two gunshots—“one in the air,

and a second false gunshot aimed at her.” (¶ 11.) St. George was unaware that the

escort had called the police, but he did anticipate that his neig hbors might have

contacted law enforcement to report the sound of a gunshot. (¶¶ 13–14.)

       Four LPD officers responded to the scene at 10:13 p.m ., and parked their

vehicles in a location that could not be observed from St. George’s residence.

(¶¶ 15–16.) Among these officers were Defendants Agent Devon Trimmer (“Agent

Trimmer”) and Sergeant Jason Maines (“Sergeant Maines”). (¶ 16.) At approximately

11:15 p.m., St. George returned home from dinner but did not see any “people or

strange vehicles . . . in the immediate area around [his residence].” (Id.)

       At 12:17 a.m., LPD officers attempted to contact St. George by phone using a

blocked number, but St. George did not answer. (¶ 17.) The officers tried again at

12:20 a.m., and this time St. George answered and spoke with one of the officers for 2

minutes and 32 seconds. (¶ 19.) During the phone call, the officer identified himself as

                                             4
an agent with the LPD and instructed St. George “to come outside to talk to [the]

Police.” (Id.) St. George opened his front door and looked outside, but could not see

any police officers or police vehicles because they were hiding around the corner of the

building. (¶ 20.)

       At 12:23 a.m., LPD officers made a third phone call to St. George using a

blocked number, but St. George did not answer. (¶ 21.) The officers tried again at

12:24 a.m., and this time St. George answered and spoke with one of the officers for 5

minutes and 5 seconds. (¶ 22.) During the phone call, the officer identified himself as

a sergeant with the LPD and informed St. George that the officers knew he was inside

the residence because the officer’s “friends” were in the backyard and could see

St. George through the windows. (Id. (emphasis omitted).) The officer also told

St. George to come outside to talk to the police. (Id.) The officer reported that

St. George was “‘upset’, ‘unsettled,’ and ‘paranoid,’” and that St. George did not believe

that the call was from the police. (¶ 23.)

       At 12:30 a.m., LPD officers called St. George for a fifth time using a blocked

number. (¶ 24.) St. George did not answer the call, but instead exited his backyard

door unarmed to investigate the presence of the officer’s “friends.” (¶¶ 25, 28

(emphasis omitted).) Sergeant Maines and Agent Trimmer were in the backyard but

St. George could not see them as they were “hiding in the shadows along the

fenceline.” (¶ 26.) Sergeant Maines reported that St. George “looked tentative” and

Agent Trimmer reported that St. George had a cell phone in his hands. (¶¶ 27–28.) At

12:32 a.m., St. George went back inside his home after seeing “no reasonable sign of

police presence.” (¶¶ 30–31.) Sergeant Maines radioed that the officers had not yet

                                             5
made contact with St. George, that “he came out, looked around, went back in real

quick” and locked the door. (¶¶ 29, 31.)

       At 12:32 a.m., LPD officers called St. George for the sixth time. (¶ 32.)

St. George answered and spoke with one of the officers for 5 minutes and 54 seconds.

(¶¶ 32–33.) During the phone call, the officer identified himself as a police officer and

told St. George that the police were outside his residence. (¶ 32.) Having not seen the

police on his two previous trips outside, St. George told the officer “you aren’t (out)

there.” (Id. (parenthetical in original).) The officer proceeded to tell St. George to come

back outside with “nothing in his hands,” to which St. George responded, “I have

something in my hands.” (¶ 33.) The officer then conveyed on the police radio that

St. George was “being threatening on the phone.” (Id.)

       Believing that somebody was “impersonating [the] police to lure him out for an

attack,” St. George grabbed a shotgun and exited the door to his backyard at 12:38

a.m. (¶¶ 34–35.) Once outside, St. George “loudly pumped the action of his shotgun,

ejecting a live shell onto the ground,” so as to “announc[e] his presence.” (¶ 36.) Ag ent

Trimmer radioed, “Did you hear that gun rack?” (Id.) Sergeant Maines responded,

“Okay, yeah, send us some more cars, [St. George] just came out and racked a gun.”

(¶ 38.) Sergeant Maines and Agent Trimmer then moved around the east side of the

building to the front, with Agent Trimmer hiding behind a truck in the communal

driveway and Sergeant Maines hiding behind foliage. (¶¶ 38–39, 49.)

       Sergeant Maines then radioed: “Is there somebody standing on the West side of

the building . . . , where the backyards are? Is that one of you guys?” (¶ 41.) “Due to

darkness, [St. George] could not be discerned from a police officer, by a police officer,

                                             6
that knew there were police officers on scene.” (Id.)

       At 12:43 a.m., St. George “began to walk from the backyard to the front side of

the building, around the East end of the building.” (¶ 42.) Seconds later, Sergeant

Maines radioed: “Alright Devon (Trimmer), he’s coming East, he’s walkin’ fast, straight

towards you.” (¶ 43 (parenthetical in original).) Still hiding behind the truck, Agent

Trimmer heard Sergeant Maines’s warning, followed by “the sound of crunching gravel

and footfalls.” (¶ 45.) Agent Trimmer then observed St. George “walking through the

communal driveway” at the front of his residence, with his shotgun “pointed downward

in the ‘low ready’ condition.” (¶ 46.) When St. George “came into her view,” Agent

Trimmer “opened fire on him” and shot him in the leg. (¶ 47.) In the approximately six

minutes between the time St. George exited his residence and when he was shot by

Agent Trimmer, none of the LPD officers announced a warning or told him to drop his

weapon. (¶¶ 35–48.)

       St. George returned fire on Agent Trimmer from a position in the street but

missed, with his “shotgun pellets str[iking] the garage door above Trimmer’s location.”

(¶¶ 48–49.) Agent Trimmer retreated around the truck and then f ired a second round at

St. George but missed, striking the street. (¶ 50.) St. George again returned fire on

Agent Trimmer from the “end of the communal driveway.” (¶ 51.) Agent Trimmer then

fired a third round at St. George, again missing. (¶ 52.) St. George began to run back

toward his residence but stumbled on the curb and fell into the grass. (¶ 53.) Sergeant

Maines, who was hiding behind a nearby bush, activated a flashlight under the barrel of

his handgun and aimed the weapon at St. George. (¶ 54.) “[T]hreatened by a second

unidentified armed assailant,” St. George sat up and fired three rounds at Sergeant

                                             7
Maines, with each round missing its target. (¶¶ 55–56.)

       St. George then retreated back into his residence at 12:45 a.m . and called 911.

(¶¶ 58–59.) During the phone call, St. George informed the police dispatcher that he

had been shot by an unknown assailant and that he had returned f ire. (¶ 59.) Between

12:55 a.m. and 12:57 a.m., LPD officers conveyed over the radio that they were hearing

additional gunfire—up to four shots. (¶¶ 62–64.) The fourth and final shot was fired

into the ceiling of the breezeway outside St. George’s front door when the door was

opened by LPD officers. (¶ 64.) St. George was taken into custody at 1:00 a.m and

formally arrested later at a hospital. (¶¶ 64–66.) At the tim e of the incident, LPD

officers did not have in their possession an arrest warrant for St. George. (¶ 66.)

       Defendants Detective Jeff Larson (“Detective Larson”), LPD Chief of Police Dan

McCasky (“Chief McCasky”), and the City of Lakewood are not mentioned in the

Affidavit describing the events of this lawsuit. (See generally ECF No. 14-2.) The

allegations against them are contained only in the Third Amended Complaint. (ECF

No. 14-1.) Detective Larson allegedly created a “false narrative” about St. George’s

role in the firefight, which was used during St. George’s criminal trial. (Id. at 14–17.)

Detective Larson’s false narrative included allegations that St. George (1) fired a round

into the ceiling outside his front door while chasing the escort; (2) fired a second round

at the escort “in an attempt to kill her”; and (3) fired his weapon at Agent Trimmer

before she fired at him. (Id.) Chief McCasky allegedly “approved, and trained his staff”

in numerous customs and policies that St. George contends are unconstitutional. (Id.

at 17–19.) The City of Lakewood allegedly failed to adequately train its police officers,

and established unconstitutional customs for its police department. (Id. at 19–22.)

                                             8
                              III. PROCEDURAL HISTORY

       On July 30, 2018, St. George filed the instant action. (ECF No. 1.) St. George’s

currently operative complaint is his Third Amended Complaint, wherein he asserts

numerous federal and state causes of action against each Defendant. (ECF No. 14-1.)

On December 3, 2018, United States Senior District Judge Lewis T. Babcock issued an

Order to Dismiss in Part and to Draw Case, wherein Judge Babcock dismissed a variety

of St. George’s claims and other requests. (ECF No. 17.) These included St. George’s

demand to appoint a special prosecutor, a claim for declaratory judgment, all asserted

criminal claims, and all claims relating to a 42 U.S.C. § 1985 conspiracy. (See id.)

       As a result of Judge Babcock’s order, St. George’s remaining claims include:

(1) excessive use of force against Agent Trimmer; (2) failure to prevent excessive force

against Sergeant Maines; (3) supervisory liability for excessive force against Chief

McCasky; (4) municipal liability for excessive force against the City of Lakewood;

(5) denial of due process against all Defendants; and (6) various state law tort claims

against all Defendants.3 (ECF No. 14-1; see also ECF No. 62 at 5; ECF No. 54 at 1–2.)

       On January 31, 2019, Defendants moved to dismiss all of St. George’s

remaining claims. (ECF No. 30.) The undersigned referred the Motion to Judge

Varholak, who issued his Recommendation on May 13, 2019. (ECF No. 62.) On May



       3
          In his response to the Motion to Dismiss, St. George acknowledged that these were
his only remaining claims after Judge Babcock’s order. (ECF No. 54 at 1–2.) In the
Recommendation, Judge Varholak likewise found that the above-listed claims were
St. George’s only remaining claims. (ECF No. 62 at 5.) In his Objection, St. George does not
dispute this determination. (See generally ECF No. 63.) Therefore, the Court finds that all
other claims asserted in the Third Amended Complaint have been dismissed, and that the
above-listed claims are St. George’s only remaining claims.

                                              9
28, 2019, St. George filed an Objection to the Recommendation. (ECF No. 63.)

                            IV. EXCESSIVE FORCE CLAIMS

A.     Excessive Force Claim Against Agent Trimmer

       St. George seeks relief under 42 U.S.C. § 1983 for the alleged use of excessive

force by Agent Trimmer, in violation of his Fourth Amendment rights. (ECF No. 14-1

at 6–7.)

       “[A]ll claims that law enforcement officers have used excessive force—deadly or

not—in the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen

should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard.”

Graham v. Connor, 490 U.S. 386, 395 (1989). Under this standard, “[t]he

‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.

at 396; see also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Thus, “the

question is whether the officers’ actions are ‘objectively reasonable’ in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.” Graham, 490 U.S. at 397.

       “In determining the reasonableness of the manner in which a seizure is effected,

‘[courts] must balance the nature and quality of the intrusion on the individual’s Fourth

Amendment interests against the importance of the governmental interests alleged to

justify the intrusion.’” Scott v. Harris, 550 U.S. 372, 383 (2007) (quoting United States

v. Place, 462 U.S. 696, 703 (1983)). This balancing test “requires careful attention to

the facts and circumstances of each particular case, including [1] the severity of the



                                             10
crime at issue, [2] whether the suspect poses an immediate threat to the safety of the

officers or others, and [3] whether [the suspect] is actively resisting arrest or attempting

to evade arrest by flight.” Graham, 490 U.S. at 396; see also Lundstrom v. Romero,

616 F.3d 1108, 1126 (10th Cir. 2010) (referring to the Graham factors as the “three,

non-exclusive factors relevant to [an] excessive force inquiry”).

       The Court’s “balancing must always account ‘for the fact that police officers are

often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a

particular situation.’” Pauly, 874 F.3d at 1215 (quoting Graham, 490 U.S. at 396–97).

“Ultimately, ‘the inquiry is always whether, from the perspective of a reasonable officer

on the scene, the totality of the circumstances justified the use of force.’” Pauly, 874

F.3d at 1215 (quoting Estate of Larsen v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008)).

       St. George claims that Agent Trimmer used excessive force when she shot him

in the leg. (ECF No. 14-1 at 6.) To analyze the reasonableness of Agent Trimmer’s

actions, the Court turns to the seminal three factor test from Graham. 490 U.S. at 396.

       1.     The First Graham Factor

       Under the first Graham factor, courts examine “the severity of the crime at issue.”

Id. In analyzing the factor, the Recommendation discussed how Agent Trimmer was

responding to a 911 call alleging that St. George had made “illicit sexual contact” with a

woman and that he had fired two gunshots during the incident, with the second gunshot

aimed at the woman. (ECF No. 62 at 11.) Thus, the Recommendation found that the

underlying crime Agent Trimmer was investigating was “undoubtedly serious.” (Id.)



                                             11
       The Recommendation noted that although St. George “maintains that the sexual

contact was consensual and that he had only fired a single shot into the air, the

reasonableness of Agent Trimmer’s conduct must be determined based upon ‘what the

officer knew at the time, not with the 20/20 vision of hindsight.’” (Id. at 11 n.2 (quoting

Kingsley, 135 S. Ct. at 2473).) The Recommendation also discussed how St. George

“does not allege any facts available to Agent Trimmer at the time that would have put

her on notice . . . that the escort was providing false information.” (ECF No. 62 at 11

n.2.) As a result, Judge Varholak found that the first Graham factor weighs in favor of

Agent Trimmer. (Id. at 11.)

       In the Objection, St. George’s bases his arguments on the Tenth Circuit’s

analysis of the first Graham factor in Pauly, 874 F.3d at 1215. (ECF No. 63 at 3–4.) In

Pauly, the suspect was involved in a road rage incident with two females on an

interstate highway. 874 F.3d at 1203. The two females called 911 to report that the

suspect was drunk behind the wheel, and then began to follow the suspect, apparently

tailgating him. Id. The suspect pulled over at an off-ramp and the two females followed

suit. Id. The suspect “felt threatened by the women and asked them why they were

following him with their bright lights on.” Id. The suspect then left the off-ramp and

drove a short distance to his home. Id.

       Police officers subsequently arrived at the off-ramp, but by then the suspect had

already left the scene. Id. The officers spoke to the two women and “all agreed that

there was not enough evidence or probable cause to arrest [the suspect], and that no

exigent circumstances existed at the time. Nevertheless, the officers decided to try and



                                             12
speak with [the suspect] to get his side of the story, ‘to make sure nothing else

happened,’ and to find out if he was intoxicated.” Id. at 1203–04. The officers then

proceeded to the suspect’s house, where the officers fatally shot the suspect’s brother

during a standoff. Id. at 1204–05.

       In analyzing the first Graham factor, the Tenth Circuit discussed how once the

officers arrived at the scene in response to a call concerning road rage, “the Officers did

not believe any exigent circumstances existed,” and they “did not have enough

evidence or probable cause to make an arrest.” Id. at 1215. The Tenth Circuit then

found that the first Graham factor weighed against the officers because it was “unclear

from the record what, if any, crime was committed,” and “[a]t best, the incident might be

viewed as a minor crime such as reckless driving or driving while intoxicated.” Id.

at 1215 & n.5 (“Under New Mexico law, reckless driving and driving while intoxicated

(first offense) are misdemeanor offenses.”).

       Relying on Pauly, St. George argues that while the escort’s allegations against

him were “serious, it did not rise to the level of probable cause,” and gave Agent

Trimmer nothing more than “reasonable suspicion.” (Id. at 3.) In support, St. George

discusses a case from the Ninth Circuit analyzing when a 911 call supports “reasonable

suspicion” to justify an investigatory stop. (Id. at 3–4 (discussing United States v.

Edwards, 761 F.3d 977, 983 (9th Cir. 2014)).) St. George argues that the analysis from

Edwards is applicable here and thus Agent Trimmer had only reasonable suspicion as

a result of the escort’s 911 call. (ECF No. 63 at 4.) However, St. George asserts that

Agent Trimmer, like the officers in Pauly, “lacked probable cause to support that any



                                            13
crime had taken place.” (Id.) St. George claims that without probable cause to support

the escort’s allegations, the “‘severity of the crime’ factor can’t be judged to weigh in

Trimmer’s favor.” (Id. at 4.)

       The Court finds St. George’s arguments to be unconvincing. Indeed, “when

analyzing Graham’s first prong, a court must assume that the crime for which the officer

believes he has probable cause is valid.” McGarry v. Bd. of Cty. Comm’rs for Lincoln,

294 F. Supp. 3d 1170, 1196 (D.N.M. 2018) (citing Morris v. Noe, 672 F.3d 1185, 1195

& n.4 (10th Cir. 2012)). Accordingly, courts are to “consider[ ] what crime the law

enforcement officer asserts is at issue without analyzing whether he had probable

cause for that arrest.” McGarry, 294 F. Supp. 3d at 1196–97 (emphasis added) (citing

Morris, 672 F.3d at 1195).

       Moreover, it is readily apparent that St. George has misconstrued the first

Graham factor as his analysis focuses not on “the severity of the crime at issue,” but

instead on whether the officer had probable cause that the crime at issue was

committed. This is not the test articulated in Graham. 490 U.S. at 396. Similarly, the

Court also finds that St. George has misread the crux of the holding in Pauly regarding

the first Graham factor—namely, that the factor weighed in the suspect’s favor because

he had committed, “[a]t best, . . . a minor crime.” Pauly, 874 F.3d at 1215; see also id.

at 1215 n.5 (discussing how the “minor crimes” at issue were misdemeanors).

       Here, the crimes at issue were undeniably serious. Agent Trimmer arrived on

scene to investigate a 911 call concerning “illicit sexual contact” and gunfire, with a

gunshot allegedly being fired at an individual. (¶ 11.) Indeed, St. George even



                                             14
concedes in his Objection that the allegations against him were “serious.” (ECF No. 63

at 3.) Notably, this case did not merely involve “misdemeanor [traffic] offenses.” See

Pauly, 874 F.3d at 1215 & n.5. Rather, the crimes at issue in this case were much

more serious, and potentially included, inter alia, attempted second-degree murder

(felony), Colo. Rev. Stat. § 18-3-103(1); menacing with use or suggested use of a

deadly weapon (felony), Colo. Rev. Stat. § 18-3-206(1)(a)-(b); illegal discharge of a

firearm (felony), Colo. Rev. Stat. § 18-12-107.5(1); prohibited use of a firearm

(misdemeanor), Colo. Rev. Stat. § 18-12-106(1)(a)-(b); and unlawful sexual contact

(misdemeanor), Colo. Rev. Stat. § 18-3-404. See also Clark v. Bowcutt, 675 F. App’x

799, 807 (10th Cir. 2017). As a result, the Court the ag rees with the Recommendation

and finds that the first Graham factor weighs in favor of Agent Trimmer.

       2.     The Second Graham Factor

       The second Graham factor, “whether the suspect pose[ed] an immediate threat

to the safety of the officers or others,” 490 U.S. at 396, “is undoubtedly the most

important and fact intensive factor in determining the objective reasonableness of an

officer’s use of force,” Pauly, 874 F.3d at 1216 (internal quotation marks omitted).

Because Agent Trimmer used deadly force, her use of such force is only justified “if a

reasonable officer in [her] position would have had probable cause to believe that there

was a threat of serious physical harm to [herself] or to others.” Estate of Larsen, 511

F.3d at 1260 (emphasis in original). (See also ECF No. 62 at 12 n.12 (discussing how it

is undisputed that Agent Trimmer’s gunfire constituted deadly force).)

       “Indeed, even if an officer reasonably, but mistakenly, believed that a suspect



                                            15
was likely to fight back . . . the officer would be justified in using more force than in fact

was needed. A reasonable officer need not await the ‘glint of steel’ before taking

self-protective action; by then, it is often . . . too late to take safety precautions.” Estate

of Larsen, 511 F.3d at 1260 (internal citation and quotation marks omitted) (alteration

incorporated). Moreover, “if threatened by weapon . . . , an officer may use deadly

force.” Thomas v. Durastanti, 607 F.3d 655, 664 (10th Cir. 2010).

       In evaluating the degree of threat facing an officer, the Tenth Circuit looks to the

four component test first highlighted in Estate of Larsen:

              (1) whether the officers ordered the suspect to drop his
              weapon, and the suspect’s compliance with police
              commands; (2) whether any hostile motions were made with
              the weapon towards the officers; (3) the distance separating
              the officers and the suspect; and (4) the manifest intentions
              of the suspect.

511 F.3d at 1260; see also Pauly, 874 F.3d at 1216. The Court will address each

component in turn.

              a.      The First Larsen Component

       Under the first Larsen component, courts are to consider “whether the officers

ordered the suspect to drop his weapon, and the suspect’s compliance with police

commands.” 511 F.3d at 1260. In the briefing before Judge Varholak, St. George

argued that the LPD officers had plenty of time to identify themselves and order him to

drop his weapon during the nearly six minutes between the time he exited his residence

and pumped the action of his shotgun and when Agent Trimmer shot him. (ECF No. 62

at 12–13.) The Recommendation discussed how, although no warning was given

during that time frame, the officers had called St. George six times and had identified


                                              16
themselves as police officers during several of those calls. (Id. at 13.) The

Recommendation further noted that when the officers told St. George to exit the

residence without anything in his hands, he responded that he had som ething in his

hands and then proceeded to exit with a shotgun. (Id.)

       Thus, the Recommendation found that “[r]easonable officers on the scene would

have no reason to believe that Plaintiff would yield to their commands on this occasion

when he . . . had just directly ignored the command to exit the building without anything

in his hands and instead exited with a shotgun.” (Id.) Therefore, the Recommendation

found that the “officers may have feared calling out to Plaintiff and thereby identifying

their location to the potential shooter.” (Id.) As a result, the Recommendation

concluded that although the officers did not order St. George to drop his weapon, his

defiance of the officers’ earlier order to exit without anything in his hands rendered the

first Larsen component, at best, neutral to St. George’s position. (Id. at 13–14.)

       In the Objection, St. George makes a variety of arguments as to why the first

Larsen component should weigh “heavily” in his favor. (See ECF No. 63 at 5–8.) At the

outset, St. George argues that the Court’s analysis of this component need only

address how he was never ordered to drop his weapon before he was shot. (Id. at 5.)

St. George also discusses how the officers “had missed their opportunity to make a

legitimate contact with an unarmed Plaintiff” when he initially went outside without a

weapon at 12:30 a.m. (Id. at 6.)

       In addressing the Recommendation’s discussion about how the officers had

called him six times and had identified themselves as law enforcement during several of



                                            17
those calls, St. George argues that he has not found any case law “where police

identification by telephone is recognized as positive identification of a police officer.”

(Id. at 5.) Rather, St. George asserts that the officers’ self-identification would have

been sufficient to establish themselves as law enforcement officers if it was coupled

with additional circumstantial evidence. (Id. at 5–6.) St. George argues, however, that

“the Defendants withheld all of the circumstantial evidence” by (1) using a blocked

number to call him; (2) parking their police vehicles out of sight; (3) not shouting police

commands; and (4) not showing him their police uniforms and badges. (Id. at 6.) In

addition, St. George discusses how the officers did not order him to drop his weapon

over the phone, even though the officers had placed six calls to him. (Id.)

       St. George also asserts that he implicitly asked the officers to prove that they

were indeed law enforcement officers. (Id.) In support, St. George discusses how the

officer from the third phone call stated that St. George appeared to be “upset, unsettled,

and paranoid” and that he did not believe that the call was from the police. (Id.)

Moreover, St. George claims that he made “an outright demand for proof” that the

officers were indeed with the LPD when he told an officer during the sixth phone call:

“You aren’t (out) there.” (Id. (parenthetical in original).) In addition, St. George claims

that the Recommendation ignored how he “had already been diligent in his attempts to

confirm police presence [by] looking outside for police, and stepping outside for 1 min

22 sec.” (Id. at 6–7 (internal citations omitted).) Moreover, St. George discusses how

Agent Trimmer had “ample opportunity” to order him to drop the weapon during the

nearly six minutes between the time he exited his residence and pumped the action of



                                             18
his shotgun and when Agent Trimmer shot him. (Id. at 7–8.)

       Finally, St. George objects to the Recommendation’s finding that reasonable

officers on the scene would have no reason to believe that he would yield to their

commands when he had just directly ignored their command to exit the residence

without anything in his hands. (Id. at 7.) In particular, St. George argues that

“[r]easonable officers would have recognized that Plaintiff had answered a call from a

blocked Caller ID at half past midnight, had freely talked for minutes, [and] had exited

front and backyard doors in cooperative compliance.” (Id.) St. George claims that the

Defendants “knew or reasonably ought to have known that an announcement would

have earned trust and additional compliance.” (Id.)

       At the current motion-to-dismiss stage, it is undisputed that Agent Trimmer did

not order St. George to drop his weapon, identify herself, or warn him that she was

going to shoot. However, “some warning,” if “feasible,” “must be given before an officer

uses deadly force.” Samuel v. City of Broken Arrow, 506 F. App’x 751, 754 (10th Cir.

2012) (quoting Tennessee v. Garner, 471 U.S. 1, 11–12 (1985)); see also Cordova v.

City of Albuquerque, 816 F.3d 645, 660 (10th Cir. 2016) (“W here feasible, an officer is

required to warn a suspect that he is going to shoot before doing so.”) Since no

warning was given by Agent Trimmer, the Court must analyze whether it was feasible

for Agent Trimmer to provide St. George with some degree of warning.

       The Court’s analysis begins when St. George exited his premises with a shotgun

at 12:38 a.m. (¶ 35; see also ECF No. 63 at 6 (“There was no need for Defendants to

order Plaintiff to drop his weapon” before 12:38 a.m. because “he had none, and the



                                            19
Defendants knew this.”).) Once outside, St. George “loudly pumped the action of his

shotgun,” causing Agent Trimmer to radio: “Did you hear that gun rack?” (¶ 36.)

St. George remained in his backyard until 12:43 a.m., when he began to walk to the

front of the building. (¶ 42.) Seconds later, Sergeant Maines radioed: “Alright Devon

(Trimmer), he’s coming East, he’s walkin’ fast, straight towards you.” (¶¶ 42–43

(parenthetical in original).) Agent Trimmer heard “the sound of crunching gravel and

footfalls,” and then observed St. George “walking through the communal driveway” at

the front of his residence, with his shotgun “pointed downward in the ‘low ready’

condition.” (¶¶ 45–46.) When St. George came into Agent Trimmer’s view, she

“opened fire on him” and shot him in the leg. (¶ 47.)

       Viewing these facts in the light most favorable to St. George, the Court finds that

it was feasible for Agent Trimmer to provide St. George with some form of warning

before she opened fire. The Court acknowledges that this was “a tense, uncertain, and

rapidly evolving situation” in which courts “do not like to second-guess using the 20/20

hindsight found in the comfort of a judge’s chambers.” Phillips v. James, 422 F.3d

1075, 1084 (10th Cir. 2005). Nevertheless, at the current motion-to-dismiss stage, the

Court simply cannot conclude that it was not feasible for Agent Trimmer to provide

St. George with some form of warning during the nearly six minute time frame from

when she heard him pump the shotgun and when she shot him in the leg. See Pauly,

874 F.3d at 1216 (finding the first Larsen component to “clearly support[ ]” the suspect

when the officer “did not identify himself or order [the suspect] to drop his weapon,”

even though “it was feasible for [the officer] to give [the suspect] a warning during the

five-second interval between when [the suspect] aimed the gun [in the officer’s

                                            20
direction] and [the officer] fired his weapon”) (emphasis added). But see Estrada v.

Cook, 166 F. Supp. 3d 1230, 1241 (D.N.M. 2015) (“Althoug h the record does not

demonstrate that the officers ordered [the suspect] to drop his weapon, this factor may

be overlooked since [the suspect] aimed this weapon directly at the officers upon their

first sighting of it, all while ordering them away from his trailer.”). Because Agent

Trimmer did not provide St. George with any warning, even though it was feasible for

her to do so, the Court finds that the first Larsen component weighs in St. George’s

favor on the facts currently before the Court.

              b.     The Second Larsen Component

       In assessing the second Larsen component, courts are to consider “whether any

hostile motions were made with the weapon towards the officers.” 511 F.3d at 1260.

The Recommendation analyzed this component by first discussing the context

surrounding the incident. (ECF No. 62 at 14.) In particular, the Recom mendation

discussed how the officers (1) were responding to a 911 call late at night; (2) were

acting on a report that St. George had fired a handgun at an individual; (3) had

observed St. George acting “upset,” “unsettled,” and “paranoid”; and (4) had been told

that St. George was “being threatening on the phone.” (Id.)

       Against this backdrop, the Recommendation discussed how the officers

instructed St. George to come outside with his hands empty, but rather than complying,

St. George “exited armed with a shotgun and then loudly pumped the action of the

shotgun, ejecting a live shell onto the ground.” (Id.) St. George then “quickly walked

from the backyard to the front side of the building—toward where Agent Trimmer was



                                             21
positioned—with the shotgun in the low-ready position.” (Id.) The Recommendation

found that a “reasonable officer could interpret these actions as hostile,” and theref ore

concluded that the second Larsen component favors a finding of reasonableness. (Id.)

       In the Objection, St. George argues that he did not ignore the officers’ orders to

come outside with his hands empty since he had already gone outside unarmed on two

prior occasions. (ECF No. 63 at 8.) St. George claims that he “had waited for 1 min

and 22 sec for a genuine police presence” when he was outside at 12:30 a.m., and that

a “reasonable officer would have contacted [him] during this time.” (Id.) St. George

further argues that he “did not, and could not have known where, or even if, police were

present, and thus could not make hostile motions toward them.” (Id.)

       In addition, St. George claims that his actions were “cautious and defensive” and

“not aggressive or hostile” because (1) he did not carry his weapon in a “hostile stance”

but “downward in the ‘low ready’ condition”; (2) after exiting his residence he did not

“immediately start around his building”; and (3) Agent Trimmer initiated the “hostile

opening of fire.” (Id.) Thus, St. George asserts that “he made no hostile motions

toward the Defendants,” and that a “reasonable officer on the scene would have

recognized that the Plaintiff was reacting to the frightening situation that the officer[s]

had created, and worked to correct the situation.” (Id.) As a result, St. George avers

that the second Larsen component weighs heavily in his favor. (Id.)

       The Court acknowledges that this factor is commonly found to weigh in the

officer’s favor when a suspect points his weapon at an officer or in an officer’s direction

prior to the use of deadly force. See, e.g., Pauly, 874 F.3d at 1216 (“The second



                                             22
Larsen component . . . weighs in favor of [the officer] because the record reflects that

[the suspect] pointed a handgun at [the officer] or at least in his direction.”); Thomson v.

Salt Lake Cty., 584 F.3d 1304, 1319 (10th Cir. 2009) (f inding the second Larsen

component to weigh in the officers’ favor when the suspect “made hostile motions; he

aimed his weapon at the officers after having previously stated that he was going to pull

the trigger”). The Court recognizes that there are no factual allegations before the

Court that St. George pointed his weapon at Agent Trimmer before he was shot.

Nonetheless, when examining St. George’s actions leading up to Agent Trimmer’s

gunfire, the Court finds that St. George took hostile actions with his weapon towards the

officers.

       This incident arose when officers responded to a 911 call that St. George made

“illicit sexual contact” with an individual and that he had fired two gunshots during the

incident, with the second gunshot aimed at the individual. (¶ 11.) Once on scene, the

officers called St. George six times and spoke with him for a total of 13 minutes and 31

seconds. (¶¶ 17, 19, 21–22, 24, 32–33.) During these phone calls, the officers

identified themselves as being law enforcement officers and instructed St. George “to

come outside to talk to [the] Police.” (¶¶ 19, 22, 32.) T he officers reported that

St. George was “upset,” “unsettled,” and “paranoid,” and was “being threatening on the

phone.” (¶¶ 23, 33.)

       During the sixth and final phone call, an officer told St. George to go outside

“with nothing in his hands,” to which St. George responded, “I have something in my

hands.” (¶ 33.) St. George then went into his backyard with a shotgun. (¶ 35.) Once

outside, St. George “loudly pumped the action of his shotgun, ejecting a live shell onto

                                            23
the ground.” (¶ 36.) The officers heard St. George pump the shotgun and knew he

was now outside with a gun, but they had difficultly in determining his location because

it was dark outside. (¶¶ 36, 38, 41.) St. George then began to quickly walk, with his

shotgun in the low ready position, to the front of his residence where the officers were

hiding. (¶¶ 38–39, 42–43, 45–46.) W hen St. George encountered Agent Trimmer, she

shot him in the leg. (¶ 47.)

       Based on this sequence of events, the Court finds that a reasonable officer could

interpret St. George’s actions with his shotgun to be hostile. While St. George did not

point the shotgun at Agent Trimmer before she fired, the Court finds that his actions

were more than enough for a reasonable officer to determine that St. George’s actions

were hostile in nature. Notably, a “reasonable officer need not await the ‘glint of steel’

before taking self-protective action,” Estate of Larsen, 511 F.3d at 1260, and “if

threatened by weapon . . . , an officer may use deadly force,” Thomas, 607 F.3d at 664.

       The Court acknowledges that it has not been able to locate a case where the

suspect’s hostile motions were similar to St. George’s actions. Nonetheless, it has

found several instances where courts have found the second Larsen component to

weigh in the officer’s favor in situations where the suspect’s actions were likely less

hostile than St. George’s actions. See e.g., James v. Chavez, 830 F. Supp. 2d 1208,

1276 (D.N.M. 2011), aff’d, 511 F. App’x 742 (10th Cir. 2013) (finding that the suspect

had made hostile motions towards the officers when “he was waiving the knife around

at various points,” even though he “had not tried to use the knife on the officers”); Wood

v. Farmington City, 910 F. Supp. 2d 1315, 1326 (D. Utah 2012) (f inding that the suspect



                                            24
had “made hostile motions with the gun—motioning the gun from side to side”); Estate

of Taylor v. Salt Lake City, 2019 WL 2164098, at *25 (D. Utah May 17, 2019) (“A

reasonable officer . . . would believe [(albeit mistakenly)] that [the suspect’s] sudden

‘draw stroke’ motion with his hands was a hostile motion made with a weapon towards

the officers.”). In this case, St. George had been contacted by law enforcement officers

on multiple occasions and told to come outside unarmed to talk to the police.

St. George decided to go out into his backyard in the middle of the night wielding a

shotgun in the low ready position, before quickly making his way to the front of the

house where the police were hiding. Accordingly, the Court finds that the second

Larsen component weighs in Agent Trimmer’s favor.

              c.     The Third Larsen Component

       The third Larsen component looks to “the distance separating the officers and

the suspect.” 511 F.3d at 1260. In analyzing this component, the Recommendation

discussed how “neither the Third Amended Complaint nor the Affidavit submitted

therewith describe the exact distance between Plaintiff and Agent Trimmer when Agent

Trimmer fired her weapon.” (ECF No. 62 at 15.) The Recommendation noted,

however, that the Affidavit acknowledges that St. George “was walking quickly from the

backyard to the front side of the building—toward where Agent Trimmer was

positioned—with his shotgun in the low-ready position.” (Id.) Nonetheless, the

Recommendation found that given the lack of specific information about the distance

between the officers and St. George, the third Larsen component was, at best, neutral

to St. George’s position. (Id.)



                                            25
       In the Objection, St. George argues that the Court should not analyze this

component by looking at the actual distance separating the officers and St. George, but

rather should analyze this component by looking at the circumstances. (ECF No. 63

at 9.) St. George then discusses how the “Defendants [we]re around the corner of a

building and behind a truck from him.” (Id.) St. George asserts that what matters for

this component “is not distance in feet, as any reasonable person would agree that

firearms can cover substantial range in terms of distance in feet . . . [but] cannot . . .

shoot around corners, or readily through trucks.” (Id.) St. George then argues that the

Defendants “do not capitalize” on the distance separating them from St. George,

“rather, they lie in wait while Plaintiff closes the separation, walking toward the front of

his building.” (Id.) Thus, St. George avers that this factor is favorable to him, and not

merely neutral. (Id.)

       While it is unclear how far St. George was from Agent Trimmer when he was

shot, St. George’s factual allegations firmly support the finding that the distance was

minimal. After hearing St. George pump the shotgun, Agent Trimmer moved around

the east side of the residence and hid behind a truck at the f ront of the building,

apparently parked next to the garage in the communal driveway. (¶¶ 38–39, 43, 46–47,

49.) At 12:43 a.m., St. George began to walk from the backyard to the front of the

building around the east side of the residence, causing Sergeant Maines to radio:

“Alright Devon (Trimmer), he’s coming East, he’s walkin’ fast, straight towards you.”

(¶¶ 42–43 (parenthetical in original).) Agent Trimmer then “heard the sound of

crunching gravel and footfalls,” and observed St. George “walking through the

communal driveway.” (¶¶ 45–46.)

                                              26
       At 12:44 a.m., St. George “came into her view” and Agent Trimmer shot him in

the leg. (¶ 47.) St. George then returned fire from the street but “his shotgun pellets

struck the garage door above Trimmer’s location.” (¶¶ 48–49.) Agent Trimmer then

retreated around the truck, and St. George fired another shot from the “end of the

communal drive.” (¶¶ 50–51.) St. George then fell on his back in the grass next to the

communal drive and then fired several shots at another officer. (¶¶ 46, 53, 55–56.)

Approximately “35 seconds” after Agent Trimmer fired upon him, an officer radioed: “He

looks wounded, he’s on the ground, he’s still shooting the shotgun.” (¶ 58.) By 12:45

a.m., St. George was back inside his residence. (Id.)

       Viewing these factual allegations in the light most favorable to St. George, it

appears clear that the distance separating St. George and Agent Trimmer was minimal.

Indeed, St. George’s allegations provide that (1) he was closing the distance between

himself and the officers as he walked to the front yard; (2) he was walking straight

towards Agent Trimmer in the dark; (3) she could hear the crunching of gravel beneath

his feet and his footfalls; (4) she observed him walking through the communal driveway

with a shotgun in low ready position; (5) she fired at him from next to a car parked in the

communal driveway when he “came into her view”; and (6) the whole firefight occurred

in the communal driveway (or at least very close by) and lasted only approximately 35

seconds. In the Objection, St. George does not argue that this factor should weigh in

his favor as there was an appreciable distance separating him and Agent Trimmer.

(See ECF No. 63 at 9.) Instead, he argues that the distance separating them should

not matter as a firearm cannot shoot around corners or readily through trucks. (Id.)

       While the Court has not been able to locate a case on point, the Court has f ound

                                            27
several cases to provide insight. For instance, in weighing the third Larsen component,

the court in McHenry v. City of Ottawa found that “the danger presented by a gun—the

weapon that at least some officers believed [the suspect] had in his waistband [(instead

of sunglasses)]—tips the balance toward the officers,” even though the officers were 30

yards away from the suspect. 2017 WL 4269903, at *8 (D. Kan. Sept. 26, 2017). T he

court found, however, that “other alleged facts support the opposite side of the

scale”—namely, the “officers occupied sheltered positions and no facts . . . suggest that

[the suspect] was closing the distance or otherwise nullifying the shelter that the officers

occupied.” Id.

       The court in Estrada v. City of Las Cruces discussed the importance of whether

the officer or the suspect advanced towards the other. 2010 WL 11626773, at *6

(D.N.M. Jan. 12, 2010). The court found the third Larsen component to weigh in the

suspect’s favor when “it was the officers who closed the distance on [the suspect],”

rather than vice versa. Id. Moreover, the court noted that when “a suspect is wielding a

gun, the danger to [the] officer is more immediate because [s]he can be struck from a

greater distance than with a knife, and for that reason, it is reasonable for an officer to

respond more immediately with deadly force.” Id. at *5 (citing Thomson, 584 F.3d

at 1318; Walker v. City of Orem, 451 F.3d 1139, 1159–61 (10th Cir. 2006)).

       In the case at hand, St. George was wielding a shotgun in the dark as he closed

the distance between himself and Agent Trimmer, neutralizing the effectiveness of her

hiding spot. In addition, Agent Trimmer knew he was carrying a shotgun. Moreover,

the facts firmly support the finding that St. George was in Agent Trimmer’s immediate



                                             28
vicinity when she fired. As a result, the Court finds that the third Larsen component

weighs in Agent Trimmer’s favor.

              d.     The Fourth Larsen Component

       The fourth Larsen component considers “the manifest intentions of the suspect.”

511 F.3d at 1260. In analyzing this component, the Recommendation discussed how

St. George ignored commands to come out with his hands empty, and instead chose to

go outside with a shotgun. (ECF No. 62 at 15.) Once outside, St. George loudly

pumped the action of the shotgun before walking quickly around the building with the

shotgun in the low-ready position. (Id.) The Recommendation found that a “reasonable

officer faced with this situation could conclude that Plaintiff was manifesting his intent to

harm the officers,” and therefore determined that the fourth Larsen component supports

Agent Trimmer. (Id.)

       In the Objection, St. George’s primarily bases his arguments on the Tenth

Circuit’s analysis of the fourth Larsen component in Pauly, 874 F.3d at 1219. (ECF

No. 63 at 9–10.) As previously mentioned, the suspect in Pauly was involved in a road

rage incident with two females on an interstate highway. 874 F.3d at 1203. By the time

Officers White, Mariscal, and Truesdale had arrived at the scene, the suspect had

already proceeded to the house where he lived with his brother, which was located in a

rural wooded area behind another residence. Id. Although the officers all agreed that

they did not have enough evidence or probable cause to arrest the suspect, they

decided to proceed to the address where the suspect’s car was registered “to try and

speak with [the suspect] to get his side of the story, ‘to make sure nothing else



                                             29
happened,’ and to find out if he was intoxicated.” Id. at 1203–04.

       It was dark and raining outside by the time the officers arrived at the suspect’s

address at 11:14 p.m. Id. at 1204. The officers did not see the suspect’s car at the

main house, but they did see lights on at a second house located behind the m ain

house. Id. The officers decided to approach the second house but “did not activ ate

their security lights” and advanced in a manner such that the occupants of the second

house did not know the officers were on the property. Id. As the officers got closer to

the brothers’ house, they used their flashlights intermittently and located the suspect’s

vehicle. Id. Through the front doors, the officers could see two males moving inside

the house. Id.

       The following is the Tenth Circuit’s account of what transpired:

              From the . . . brothers’ perspective, the officers’ approach to
              their residence was confusing and terrifying. The brothers
              could see “through the front window two blue LED
              flashlights, five or seven feet apart, at chest level, coming
              towards the house.” [The suspect] could not tell who was
              holding the flashlight approaching the house because of the
              dark and the rain, but he feared it could be intruders related
              to the prior road rage altercation. “[I]t did not enter [the
              suspect’s] mind that the figures could have been police
              officers.” The brothers hollered several times, “Who are
              you?” and, “What do you want?” In response, the officers
              laughed and said: “Hey, (expletive), we got you surrounded.
              Come out or we’re coming in.” Officer Truesdale also
              shouted once, “Open the door, State Police, open the door,”
              while Officer Mariscal said, “Open the door, open the door.”
              But [the suspect] did not hear anyone say “State Police” until
              after the entire altercation was over.

              Fearing for their lives and the safety of their dogs, the
              brothers decided to call the police to report the unknown
              intruders. Before [the suspect] could call 911, however, he
              heard someone yell: “We’re coming in. We’re coming in.”


                                            30
             Believing that an invasion of their home was imminent, [the
             brother] retrieved a loaded handgun for himself as well as a
             shotgun and ammunition for [the suspect]. [The suspect]
             told his brother he would fire some warning shots while [the
             brother] went back to the front of the house. One of the
             brothers then hollered, “We have guns,” and the officers
             subsequently saw an individual run to the back of the house.
             Officer Truesdale proceeded to position himself towards the
             rear of the house and shouted, “Open the door, com e
             outside,” while Officer White drew his weapon and took
             cover behind a stone wall fifty feet away from the front of the
             house and Officer Mariscal took cover behind one of the
             brothers’ trucks.

             Because of the prior threatening statements made by Officer
             Truesdale and Mariscal, [the suspect] did not feel
             comfortable stepping out of the front door to fire warning
             shots. But a few seconds after the officers heard “We have
             guns,” [the suspect] stepped partially out of the back door
             and fired two warning shots while screaming loudly to scare
             anyone off. Officer White thought Officer Truesdale had
             been shot after hearing the two shotgun blasts. A few
             seconds after [the suspect] fired the warning shots, Officers
             Mariscal and White observed [the brother] open the front
             window and point a handgun in Officer White’s direction.
             Officer Mariscal testified he immediately shot at [the brother]
             but missed. “Four to five seconds after [the brother] pointed
             his handgun at Officer White, Officer White shot [the
             brother]” from his covered position fifty feet away. The
             entire incident took less than five minutes.

Id. at 1204–05.

      In analyzing the fourth Larsen component, the Tenth Circuit found that “a

reasonable jury could find that the Officers provided inadequate police identification by

yelling out ‘State Police’ once, and it would have been reasonable for the Officers to

conclude that [the suspect] could believe that persons coming up to his house at 11:00

p.m. were connected to the road rage incident which had occurred a couple of hours

previously.” Id. at 1219 (internal quotation marks omitted). Thus, the Tenth Circuit


                                            31
found that “the manifest intention of the brothers was to protect their home [from

ostensible home invaders] after inadequate identification from the officers, which was

their legal right under both the United States Constitution and New Mexico state law.”

Id.

       The arguments contained St. George’s Objection largely parrot the Tenth

Circuit’s analysis in Pauly. (See ECF No. 63 at 9–10.) In particular, St. George argues

“a reasonable jury could find that the Officers provided inadequate police identification

[by calling on the telephone without giving any coupled circumstantial evidence] and it

would be reasonable for officers to conclude that [St. George] could believe that

persons [calling him on the cell phone from a blocked ID and claiming to be outside

leering in his windows at quarter-past midnight] were connected to the [escort] incident

which had occurred a couple of hours previously.” (Id. (alterations in original).) Thus,

St. George argues that it was his manifest intention to protect his home from “ostensible

home invaders,” which was his legal right under both the United States Constitution and

Colorado state law. Id. St. George also argues that a “reasonable officer on the scene

could equally have determined that the Plaintiff’s manifest intention was to leave to a

place of safety . . . [or] to look out front for strangers or strange vehicles.” (Id. at 10.)

Thus, St. George alleges that this component weighs in his favor.

       The Court finds St. George’s arguments to be unconvincing. Indeed, even a

cursory review of the facts of Pauly and this lawsuit makes abundantly clear that the

two cases are dissimilar. For example, the Tenth Circuit in Pauly found that the officers

provided inadequate police identification by only yelling out “State Police” once, while



                                               32
another officer was also shouting commands. In the case at hand, however, the

officers called St. George on six separate occasions, and identified themselves as

police officers during every call St. George answered. Moreover, in Pauly, the incident

happened in a rural wooded area a distance from the underlying 911 call and there are

no facts indicating that the suspect had any idea that the other car in the road rage

altercation had called the police. In the instant case, how ever, the incident happened at

the same location as the underlying 911 call and St. George even acknowledges that

he anticipated that a neighbor might have contacted the police after hearing his gunfire.

Thus, the officers here provided considerably more police identification than the officers

in Pauly, and cannot reasonably be deemed to have provided “inadequate police

identification.”

       Moreover, in Pauly, the brothers had ample reason to believe that the persons

coming up to their house at 11:00 p.m. were home invaders connected to the road rage

incident which had occurred a couple of hours prior. As previously mentioned, there

are no facts indicating that the brothers knew the police would be at their house, which

was located in a rural wooded area and thus heightened the brothers’ concern about

intruders. Moreover, when the brothers shouted several times, “Who are you?” and,

“What do you want?,” the individuals outside laughed and said: “Hey, (expletive), we got

you surrounded. Come out or we’re coming in.” Pauly, 874 F.3d at 1204. In the case

at hand, however, St. George anticipated that police officers would be called by his

neighbors. Once the officers arrived, they called him on six separate occasions and

identified themselves as police officers during every call he answered. St. George did

not attempt to confirm the identity of the officers or contact the officers outside. Thus,

                                            33
St. George had very little reason, if any, to believe that he was protecting his home from

home invaders when he exited his residence wielding a shotgun.

       The Court finds that it need not address the other m any apparent dissimilarities

between Pauly and the case at hand as it is clear that St. George’s manifest intentions

were hostile towards the officers. (See ECF No. 62 at 16–17 n.4.) St. George had

already fired a bullet in the air while confronting the escort and then proceeded to aim

his gun at her. See Estate of Larsen, 511 F.3d at 1260. W hen the officers told

St. George to come outside with his hands empty, he responded that he had something

in his hands and then went outside with a shotgun. Once outside, he pumped the

action of the shotgun and ejected a live round. After not encountering anyone in the

backyard, St. George quickly made his way to the front yard with his shotgun in the low

ready position.

       Although more is surely not needed in this regard, the Court notes that

St. George did not drop his weapon or surrender after being shot in the leg by Agent

Trimmer, but instead escalated the gunfight by firing two rounds at the officer. When

St. George encountered the next police officer, he immediately fired three rounds at the

officer. After retreating into his home, St. George apparently fired an additional four

rounds from inside his residence, including one into the ceiling outside his front door

when the door was opened by officers. As a result, the Court finds that St. George’s

manifest intent was to harm the officers and therefore the third Larsen component

weighs heavily in Agent Trimmer’s favor.

              e.     Summary of the Second Graham Factor



                                            34
         The Recommendation concluded that “[a]fter weighing the Larsen factors, and

considering the entirety of the situation facing Agent Trimmer based on the information

available to Agent Trimmer at the time, . . . the second Graham factor favors a finding

of reasonableness.” (ECF No. 62 at 15.) The Court agrees. After being told by police

officers to come outside with his hands empty, St. George proceeded to go outside in

the dark with a shotgun, where he pumped the shotgun’s action before briskly walking

to the front of the house with the gun at the low ready position. These actions make

abundantly clear that St. George posed an immediate and significant threat to the

safety of Agent Trimmer and the other officers at the scene. Graham, 490 U.S. at 396.

As a result, the Court finds that the second Graham factor weighs in Agent Trimmer’s

favor.

         3.    The Third Graham Factor

         Under the third Graham factor, courts are to consider “whether [the suspect] is

actively resisting arrest or attempting to evade arrest by flight.” 490 U.S. at 396. In

analyzing this factor, the Recommendation discussed how the officers may not have

initially intended to arrest St. George, but instead only wanted to talk to him about the

events that occurred earlier in the evening. (ECF No. 62 at 16.) In support, the

Recommendation noted that the officers did not have in their possession an arrest

warrant and that they told St. George to come outside to just talk. (Id.) Thus, the

Recommendation found that St. George’s “refusal to come outside may not have been

an active resistance to arrest or an attempt to evade arrest by flight.” (Id.)

         The Recommendation went on to discuss, however, how St. George disobeyed



                                             35
the officers’ command to exit the residence with his hands empty when he left his home

with a shotgun, and how “Courts in similar circumstances have found such refusals to

favor the officer when evaluating the third Graham factor.” (Id. at 17.) Nevertheless,

the Recommendation concluded that, “given the uncertainty in the Third Amended

Complaint regarding the LPD officers’ intent with respect to arresting Plaintiff, the third

Graham factor slightly favors Plaintiff.” (Id.)

       In the Objection, St. George states that although he “disagrees with the

Magistrate’s analysis,” he will “not beleaguer the point” because the Recommendation

found the factor to weigh in St. George’s favor. As a result, the Court reviews the

Recommendation’s findings regarding the third Graham factor for clear error. See 2121

East 30th St., 73 F.3d at 1060 (“[A] party’s objections to the magistrate judge’s report

and recommendation must be both timely and specific to preserve an issue for de novo

review by the district court”) (emphasis added).

       The Court finds that Judge Varholak’s analysis was thorough and sound, and

that there is no clear error on the face of the record. See Bertolo v. Benezee, 2013 WL

1189508 (D. Colo. Mar. 22, 2013) (district court reviewing for clear error where no

specific objections were made to a recommendation), aff’d, 601 F. App’x 636 (10th Cir.

2015). Therefore, the Court finds that the third Graham factor weighs slightly in

St. George’s favor.

       4.     Summary of the Graham Factors

       The Recommendation found the first and second Graham factors to clearly favor

Agent Trimmer, but the third factor to slightly favor St. George. (ECF No. 62 at 18.)



                                              36
The Recommendation determined, however, that the third factor was insufficient to

overcome the other two factors, especially since the second factor is the most important

factor in determining the reasonableness of an officer’s use of force. (Id.) As a result,

Judge Varholak recommended that St. George’s excessive force claim against Agent

Trimmer be dismissed with prejudice. (Id.)

       Examining the totality of the circumstances, viewed in the light most favorable to

St. George, the Court finds that a reasonable officer in Agent Trimmer’s position would

have had probable cause to believe that St. George posed an immediate threat of

serious physical harm to herself and potentially to other officers at the scene, especially

Sergeant Maines who was hiding in a nearby bush. Estate of Larsen, 511 F.3d at 1260.

Therefore, Agent Trimmer’s use of deadly force was not objectively unreasonable and

did not violate St. George’s constitutional right to be free from excessive force. See id.

at 1260–61. For all these reasons, the Court will grant Defendants’ Motion to Dismiss

as to St. George’s excessive force claim against Agent Trimmer. Because the Court is

not convinced that St. George could never allege sufficient facts to plausibly plead an

excessive force claim against Agent Trimmer, this dismissal will be without prejudice.

C.     Claims Against Sergeant Maines, Chief McCasky, and the City of Lakewood
       Based on Agent Trimmer’s Excessive Force

       St. George also brings three claims related to his excessive force claim against

Agent Trimmer—namely, claims for (1) failure to prevent excessive force against

Sergeant Maines (ECF No. 14-1 at 10–11); (2) supervisory liability for excessive force

against Chief McCasky (id. at 17–18); and (3) municipal liability for excessive force

against the City of Lakewood (id. at 19–20). (See also ECF No. 62 at 5; ECF No. 54


                                             37
at 1–2.)

       In the Recommendation, Judge Varholak discussed how these three claims are

premised on Agent Trimmer’s alleged use of excessive force. (ECF No. 62 at 19.) The

Recommendation found that because St. George had failed to allege an

unconstitutional use of force by Agent Trimmer, these three claims were deficient and

therefore could not survive the Motion to Dismiss. (Id.) Accordingly, Judge Varholak

recommended that these three claims be dismissed with prejudice. (Id. at 19–20.)

       In his Objection, St. George merely states:

              Plaintiff objects to this recommendation on the grounds that
              Trimmer’s conduct, when viewed in the light most favorable
              to the Plaintiff, substantiates a Constitutional violation. This
              Court shall make findings in accordance with the
              presumption that Trimmer did violate Plaintiff’s Constitutional
              rights, as she has done.

(ECF No. 63 at 11–12.) That is the extent that St. George objects to Judge Varholak’s

recommendation that these three claims be dismissed with prejudice. (Id.; see

generally ECF No. 63.)

       As a result the Court reviews that portion of the Recommendation for clear error,

and finds none. See 2121 East 30th St., 73 F.3d at 1060; Bertolo, 2013 WL 1189508,

at *1. Accordingly, the Court will dismiss with prejudice St. George’s supervisory liability

for excessive force claim against Chief McCasky and municipal liability for excessive

force claim against the City of Lakewood. Because the Court is not convinced that

St. George could never allege sufficient facts to plausibly plead the failure to prevent

excessive force claim against Sergeant Maines, the claim will be dismissed without

prejudice.


                                            38
                              V. DUE PROCESS CLAIMS

       In the Third Amended Complaint, St. George asserts due process claims against

each Defendant. (See generally ECF No. 14-1.) The Recommendation noted that

while the genesis of St. George’s due process claims was not entirely clear, they

appeared to be premised on two theories: (1) St. George was denied due process

because Defendants did not follow LPD policies (ECF No. 14-1 at 7–8, 11–12, 14–16,

18–19, 20–21); and (2) St. George was denied due process during his criminal

proceedings because Defendants perjured themselves or withheld evidence (id. at 7–8,

12, 14–16, 18–19, 21). (ECF No. 62 at 20.) In the Objection, St. Georg e does not

dispute this finding. (See generally ECF No. 63.) Thus, the Court finds that

St. George’s due process claims are based on these two theories, and will address

each in turn.

A.     First Set of Due Process Claims—Failure to Follow LPD Policies

       In the Recommendation, Judge Varholak discussed how the “Tenth Circuit has

held that law enforcement’s violation of its own policies does not state a constitutional

claim.” (ECF No. 62 at 20 n.8 (citing Gaines v. Stenseng, 292 F.3d 1222, 1225 (10th

Cir. 2002); Hovater v. Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir. 1993)).) T he

Recommendation noted that even if “Defendants’ alleged violations of LPD policies

could somehow give rise to a due process claim, the Third Amended Complaint

contains only conclusory statements concerning the manner in which Defendant’s

supposedly violated LPD policies.” (Id. at 20.) The Recommendation found that to the

extent the Third Amended Complaint provides any detail about policy violations, it fails



                                            39
to state a claim because the policy violations are premised on Agent Trimmer’s alleged

excessive use of force—which the Recommendation found to be constitutional. (Id.

at 20–21.)

       As a result, Judge Varholak recommended that St. George’s due process claims

premised on Agent Trimmer’s use of excessive force in violation of LPD policies be

dismissed with prejudice. (Id. at 21.) Although not explicitly stated, it appears that

Judge Varholak also implicitly recommended that St. George’s other due process

claims based on the Defendant’s failure to follow LPD policies—i.e., claims not

premised on Agent Trimmer’s use of excessive force—also be dismissed with

prejudice. (See id. at 20–21.)

       Pursuant to a liberal reading of the Objection, the Court can only discern one

argument addressing the Recommendation’s findings in regard to these claims:

St. George argues that Agent Trimmer’s conduct amounted to a constitutional violation

and that the Court must make findings in accordance with that presumption. (ECF

No. 63 at 11–12.) That is the extent to which St. George objects to Judge Varholak’s

recommendation that his due process claims based on Defendants’ failure to follow

LPD policies be dismissed with prejudice. (See generally ECF No. 63.)

       As a result the Court reviews that portion of the Recommendation for clear error,

and finds none. See 2121 East 30th St., 73 F.3d at 1060; Bertolo, 2013 WL 1189508,

at *1. Accordingly, the Court will dismiss with prejudice St. George’s due process

claims premised on Defendants’ failure to follow LPD policies.




                                            40
B.    Second Set of Due Process Claims—Withholding of Evidence & Perjury

      In the Recommendation, Judge Varholak determined that St. George’s due

process claims premised on Defendants’ alleged perjury or withholding of evidence in

his criminal trial were precluded by Heck v. Humphrey, 512 U.S. 477 (1994). (ECF

No. 62 at 21.) In Heck, the Supreme Court held

             that, in order to recover damages for allegedly
             unconstitutional conviction or imprisonment, or for other
             harm caused by actions whose unlawfulness would render a
             conviction or sentence invalid, a § 1983 plaintiff must prove
             that the conviction or sentence has been reversed on direct
             appeal, expunged by executive order, declared invalid by a
             state tribunal authorized to make such determination, or
             called into question by a federal court’s issuance of a writ of
             habeas corpus, 28 U.S.C. § 2254. A claim for damages
             bearing that relationship to a conviction or sentence that has
             not been so invalidated is not cognizable under § 1983.

             Thus, when a state prisoner seeks damages in a § 1983
             suit, the district court must consider whether a judgment in
             favor of the plaintiff would necessarily imply the invalidity of
             his conviction or sentence; if it would, the complaint must be
             dismissed unless the plaintiff can demonstrate that the
             conviction or sentence has already been invalidated.

512 U.S. at 486–87.

      The Recommendation found that because a judgment in St. George’s favor on

his due process claims based on perjury and withholding of evidence by Defendants in

his criminal trial would necessarily imply the invalidity of his conviction—and because

St. George had not demonstrated that his conviction has already been invalidated—the

claims were barred by Heck. (ECF No. 62 at 21–24.) Therefore, Judge Varholak

recommended that these due process claims be dismissed without prejudice and that

St. George should be granted leave to refile the claims should his criminal conviction be


                                            41
overturned. (Id. at 24.)

       In the Objection, under the title “Claims presumably barred by Heck,”

St. George states: “As the Magistrate has recommended these claims [be] dismissed

without prejudice, the Plaintiff shall deem those claims in toto to be preserved for

pursuit once his criminal conviction has been overturned.” (ECF No. 63 at 12

(emphasis in original).) That is the extent to which St. George addresses Judge

Varholak’s recommendation that his due process claims premised on the Defendants’

alleged perjury or withholding of evidence in his criminal trial be dismissed. (See

generally ECF No. 63.)

       As a result the Court reviews that portion of the Recommendation for clear error,

and finds none. See 2121 East 30th St., 73 F.3d at 1060; Bertolo, 2013 WL 1189508,

at *1. Accordingly, the Court will dismiss without prejudice St. George’s due process

claims based on the Defendants’ alleged perjury or withholding of evidence in his

criminal trial, and will grant St. George leave to refile the claims should his criminal

conviction be overturned.

                                 VI. STATE TORT CLAIMS

       In the Third Amended Complaint, St. George specifically asserts claims against

Agent Trimmer and Sergeant Maines for emotional distress by outrageous conduct and

civil fraud, and generally asserts claims against all Defendants for injury to property,

personal injury, and negligence.4 (See generally ECF No. 14-1; see also ECF No. 17


       4
          In the Motion to Dismiss, Defendants assert that St. George alleges a state tort claim
for trespass against each Defendant. (ECF No. 30 at 16.) However, Judge Babcock previously
dismissed these claims as legally frivolous after finding them to be criminal claims for first
degree criminal trespass. (See ECF No. 17 at 4–7.) This finding is amply supported by the

                                              42
at 4–6.) After finding that all of St. George’s federal claims should be dismissed, Judge

Varholak recommended that the Court decline to exercise supplemental jurisdiction

over St. George’s remaining state tort claims and dismiss them without prejudice. (ECF

No. 62 at 24–25.)

       In the Objection, St. George “decline[d] to address the Dismissal without

prejudice of his State tort claims at this time.” (ECF No. 63 at 12.) Solely because the

Court is dismissing without prejudice two of St. George’s federal claims and granting

him leave to file an amended complaint (as discussed below)—and not because of the

merits of his state tort claims—the Court will defer the decision on whether or not to

exercise supplemental jurisdiction over St. George’s state tort claims at this time.

                                    VII. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Recommendation (ECF No. 62) is ADOPTED AS MODIFIED;

2.     Plaintiff St. George’s Objection (ECF No. 63) is OVERRULED;

3.     Defendants’ Motion to Dismiss (ECF No. 30) is GRANTED as follows:

       a.     Plaintiff St. George’s excessive force claim against Defendant Agent

              Trimmer (ECF No. 14-1 at 6–7) is DISMISSED WITHOUT PREJUDICE;

       b.     Plaintiff St. George’s failure to prevent excessive force claim against

              Defendant Sergeant Maines (ECF No. 14-1 at 10–11) is DISMISSED

              WITHOUT PREJUDICE;


Third Amended Complaint—namely, in the two sections where St. George describes the
“trespass,” he includes the statute for first degree criminal trespass, Colo. Rev. Stat.
§ 18-4-502, and language from the statute on second degree criminal trespass, Colo. Rev. Stat.
§ 18-4-503(1)(a). (ECF No. 14-1 at 9, 14.)

                                             43
     c.     Plaintiff St. George’s supervisory liability for excessive force claim against

            Defendant Chief McCasky (ECF No. 14-1 at 17–18) is DISMISSED W ITH

            PREJUDICE;

     d.     Plaintiff St. George’s municipal liability for excessive force claim against

            Defendant City of Lakewood (ECF No. 14-1 at 19–20) is DISMISSED

            WITH PREJUDICE;

     e.     Plaintiff St. George’s due process claims against all Defendants that are

            premised on Defendants’ failure to follow LPD policies (ECF No. 14-1

            at 7–8, 11–12, 14–16, 18–19, 20–21) are DISMISSED W ITH

            PREJUDICE; and

     f.     Plaintiff St. George’s due process claims against all Defendants that are

            premised on Defendants’ perjury and withholding of evidence (ECF

            No. 14-1 at 7–8, 12, 14–16, 18–19, 21) are DISMISSED W ITHOUT

            PREJUDICE.

4.   Plaintiff St. George is GRANTED LEAVE to refile his due process claims against

     the Defendants that are premised on Defendants’ perjury and withholding of

     evidence (ECF No. 14-1 at 7–8, 12, 14–16, 18–19, 21) should his underly ing

     criminal conviction be overturned;

5.   Solely in the interest of justice, the Court sua sponte grants St. George leave to

     file a final amended complaint consistent with this Order on or before October

     11, 2019. St. George is on notice that no further amendment will be permitted

     without a showing of substantial good cause arising out of truly compelling



                                           44
     circumstances. If St. George elects to file a final amended complaint, such a

     complaint shall only include, at most, St. George’s (1) excessive force claim

     against Defendant Agent Trimmer; (2) failure to prevent excessive force claim

     against Defendant Sergeant Maines; (3) state tort claims against the Defendants

     that are currently alleged in the Third Amended Complaint—namely, claims

     against Defendant Agent Trimmer and Defendant Sergeant Maines for emotional

     distress by outrageous conduct and civil fraud, and claims against all Defendants

     for injury to property, personal injury, and negligence. The Court will not

     consider a claim against Defendant Dan McCasky for supervisory liability due to

     excessive force, a claim against Defendant City of Lakewood for municipal

     liability due to excessive force, or due process claims against any Defendant that

     is premised on Defendants’ failure to follow LPD policies, as those claims have

     been dismissed with prejudice by the terms of this Order. Nor will the Court

     consider due process claims against any Defendant premised on Defendants’

     alleged perjury and withholding of evidence unless and until St. George’s

     underlying criminal conviction is overturned. Moreover, the Court will not

     consider any state tort claims other than those currently alleged in the Third

     Amended Complaint, as listed above;

6.   If St. George does not file a Fourth Amended Complaint on or before October

     11, 2019, the Court will review whether to continue to exercise supplemental

     jurisdiction over St. George’s remaining state tort claims. St. George is advised

     that the Court may, at that time, elect to decline to exercise supplemental



                                          45
     jurisdiction over his remaining state claims and, without further notice, direct the

     Clerk to enter judgment in favor of Defendants and terminate this case; and

7.   The stay of discovery shall remain in place until further Order of Court.


     Dated this 16th day of September, 2019.

                                                 BY THE COURT:



                                                 _________________________
                                                 William J. Martínez
                                                 United States District Judge




                                          46
